REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claim 1-6 8, and 12-24, the Datta, Banet, and Gonopolskiy references fail to teach “the ACL contact member is on an away surface of the reusable portion”.  Datta teaches an ACL contact member on a patient facing surface of the reusable portion making connection to the ACL cable 136 on the patient facing surface as well as the hydrogel layer 17 and carbon film 116. Such a modification to Datta would require significant structural modification of the device without sufficient teaching, suggestion, or motivation to modify the ACL contact member to be on an away surface of the reusable portion. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-6 8, and 12-24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794